Appeal from a decision of the Unemployment Insurance Board, filed January 17, 1978. By an initial determination of the Out-of-State Resident Office, claimant was disqualified from receiving benefits effective December 21, 1976 on the ground that she voluntarily left her employment to follow her spouse to another locality. Following hearings, the referee modified the initial determination so as to disqualify claimant effective March 21, 1977 on the ground that she voluntarily left her employment without good cause, and, as so modified, sustained the initial determination. In a decision filed July 11, 1977, the board affirmed the decision of the referee. Subsequently, the board reopened and reconsidered its decision of July 11, 1977 and in a decision filed January 17, 1978, the board concluded that claimant voluntarily left her employment without good cause. Although this conclusion was the same as that reached by the referee, the board rescinded its earlier decision filed July 11, 1977 which had affirmed the referee decision. The board then sustained the initial determination of the Out-of-State Resident Office, modified the decision of the referee "accordingly”, and, as so modified, the referee’s decision was affirmed. As previously stated, claimant was disqualified from receiving benefits in the initial determination based on the finding that she voluntarily left her employment to follow her spouse to another locality. Although the board sustained this initial determination, the conclusion of the board, in its decision, that claimant voluntarily left her employment without good cause is contrary to the conclusion reached in the initial determination. Due to the confusion created by the board in its decision, it is the opinion of this court that the matter must be remitted to the board for a clarification of its decision and the basis therefor. Determination of appeal withheld and case remitted to the board for further proceedings not inconsistent herewith. Mahoney, P. J., Greenblott, Sweeney, Kane and Mikoll, JJ., concur.